     Case 1:21-cv-01310-NONE-EPG Document 5 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     RENE LUNA, JR.,                                  Case No. 1:21-cv-01310-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     LOLL, et al.,                                    (ECF No. 3)
15
                        Defendants.
16

17

18          Rene Luna, Jr. (“Plaintiff”), is a prisoner proceeding pro se in this civil rights action filed

19   pursuant to 42 U.S.C. § 1983.

20          On August 30, 2021, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

21   No. 3). Plaintiff states that he was a victim of police brutality. Plaintiff asks for counsel because

22   is an indigent inmate with limited resources and supplies. Plaintiff alleges that, instead of

23   providing an enhanced form of protection during the pandemic, officers committed acts in

24   violation of “COVID-19 Hate Crime Act of 2021.” (Id. at 1).

25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

27   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
                                                       1
     Case 1:21-cv-01310-NONE-EPG Document 5 Filed 09/01/21 Page 2 of 2


 1   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 2   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 8           The Court will not order appointment of pro bono counsel at this time. The Court has

 9   reviewed the record in this case, and at this time the Court is unable to make a determination that

10   Plaintiff is likely to succeed on the merits of his claim. Moreover, it appears that Plaintiff can

11   adequately articulate his claim.

12           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

13   pro bono counsel at a later stage of the proceedings.

14           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

15   bono counsel is DENIED without prejudice.

16
     IT IS SO ORDERED.
17

18       Dated:     September 1, 2021                             /s/
                                                             UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
